1    This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated errors
 4   or other deviations from the official paper version filed by the Court of Appeals and does not include
 5   the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CITY OF ESPAÑOLA,

 8          Plaintiff-Appellee,

 9 v.                                                                              No. 31,314

10 ARCHIE VELARDE,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
13 Sheri A. Raphaelson, District Judge

14 A. J. Salazar, City Attorney
15 Espanola, NM

16 for Appellee

17 Archie Velarde
18 Ojo Sarco, NM

19 Pro Se Appellant


20                                  MEMORANDUM OPINION

21 BUSTAMANTE, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary dismissal has been filed,

3 and the time for doing so has expired.




                                           2